Citation Nr: 1605240	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  07-02 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.
 
 2.  Entitlement to service connection for a deviated septum.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service from January 1975 to January 1978 and from April 1978 to October 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

By way of brief history, the Board initially denied the Veteran's claims for service connection for a left shoulder disorder and a deviated septum in a September 2011 decision.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  The JMR moved for the Court to vacate and remand the September 2011 Board decision with respect to the Veteran's claim, as the parties agreed that the Board did not provide adequate reasons and bases for its determination that the Veteran did not engage in combat.  The parties also averred that the Board erred in its reliance on a non-precedential decision to reduce the Veteran's credibility.  In April 2012, the Court granted the JMR.

The Board remanded this case for a medical opinion to address the claim in November 2012.  The case is now returned for appellate review.

In February 2015, the RO denied service connection for sleep apnea. This rating decision also noted that new and material evidence had not been submitted to reopen the service connection claims for deviated nasal septum and a left shoulder disability.  The latter part of the decision is in error, because, the issues of service connection for deviated nasal septum and a left shoulder disability are on appeal and are not subject to being reopened based on a previous final decision.

The issues of service connection for deviated nasal septum and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

It is at least as likely as not that the Veteran has residuals of a left shoulder injury to include degenerative disease that had its onset during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of a left shoulder injury to include degenerative disease have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board grants service connection for a left shoulder disability in this decision, which, other than the issues addressed in the remand section below, represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection for Left Shoulder Disability

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran claims that service connection is warranted for a left shoulder disorder, which he claims is related to his military service.  He asserts that he injured his left shoulder while serving as a medic during an operation to train troops in San Miguel, El Salvador.  He asserts that he first injured his left shoulder when he suffered a fall during training exercises on March 16, 1984.  The Veteran claims that the next day, on March 17, 1984, his military station came under fire during a five hour insurgent attack.  He claims to have injured his shoulder for a second time during this incident.  The Veteran also indicated during a July 2010 VA examination that his left shoulder injury occurred during the March 17, 1984 insurgent attack.  Essentially, he claims to have engaged in combat.  The Veteran claims that because he was involved in a combat situation, his statements regarding his in-service injuries should be a credible under the presumption afforded the lay statements of combat Veterans regarding the in-service occurrence of injuries or incidents. 

A combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 U.S.C.A. § 1154(b); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection for a combat Veteran, but ease or lessen the combat Veteran's burden of proof for demonstrating the occurrence of some in-service incident to which the current disability may relate.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); Wade v. West, 11 Vet. App. 302, 304-05 (1998); Caluza v. Brown, 7 Vet. App. 498, 507   (1995).

In the April 2012 JMR, the parties agreed that the Board did not provide adequate reasons and bases to support its conclusion that the evidence of record failed to show that the Veteran engaged in combat.  Although they acknowledged that the Veteran was not awarded any combat medals during his active duty service, the parties highlighted that the evidence of record includes official documents stating that the Veteran engaged in combat.  In this regard, the claims file includes an unclassified document showing that the Veteran was recommended for an award in recognition of his meritorious service on March 17, 1984, during a five hour insurgent attack on the Salvadorian Military Garrison in San Miguel , El Salvador involving continuing small arms and motor file.  According to this document, the Veteran risked his safety to provide medical aid to wounded soldiers and also directed the operation of the Garrison Aid Station during the attack.  Additional evidence shows that the Veteran received the Joint Service Commendation Medal for meritorious achievement on March 17, 1984, during his service in El Salvador by providing emergency medical treatment to the wounded personnel.  The Veteran also received the Army Achievement Medal for his service as a combat medic instructor in San Miguel , El Salvador.  The parties essentially determined that the Board erred in the September 2011 by not affording any probative value to this evidence because the evidence did not show his receipt of any recognized combat awards.  See generally, Dizoglio v. Brown, 9 Vet. App. 307, 311 (1997) (stating that "engagement in combat is not necessarily determined simply by reference to the existence or nonexistence of certain awards or MOSs.").

Following review of the above referenced evidence along with an October 2012 sworn declaration from the Veteran, and in contemplation of the findings made the parties to the April 2012 JMR, which all but determined that the Veteran engaged in combat during his service in El Salvador, the Board acquiesces and finds that the presumption afforded to the lay statements of a combat Veteran apply in this case. See 38 U.S.C.A. § 1154(b).  Thus, the Veteran's assertions of having suffered injuries to his left shoulder and nose during the insurgent attack in March 1984 are presumed credible, despite the lack of documentation of these injuries in the Veteran's service treatment records.

In October 2012 a former service member submitted a buddy statement noting that he had been the Senior 91 C Medic who had evaluated the Veteran in service and had witnessed the Veteran arrive at the clinic with his left shoulder immobile.  The service member recalled the Veteran reporting that he had injured his left shoulder from falling off a 15-foot training wall.  He also recalled the Veteran telling him that the next day he injured his shoulder again during a guerilla attack.  

As noted in the introduction, in November 2012, the Board remanded the case for a medical opinion to address whether the Veteran had a left shoulder disability related to his military service.  The examination request noted that the Veteran's claimed left shoulder injury should  be accepted as credible for purposes of the examination.  

Thereafter, a VA examination was provided in February 2013.  The examiner determined that the left shoulder disability, diagnosed as left shoulder degenerative disease, was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there were no complaints regarding the shoulder in service.  The examiner also noted that assuming the Veteran did injure his shoulder in service, it was difficult to believe that it was anything serious to produce decades of symptoms.  The examiner further mentioned that if he had had any significant injuries, one would assume he would have received a Purple Heart.  Finally, the examiner commented that a September 2003 x-ray examination report showed bilateral and symmetric degenerative joint disease; so there was no evidence of a significant left shoulder injury producing lasting effects.  

The February 2013 VA medical opinion is not probative, as the examiner was asked to presume for purposes of the examination that the Veteran's statements as to injury in service were credible.  The examiner seemed to question the credibility of the Veteran's statements and noted as a rationale for why the Veteran's left shoulder disability was not related to service, that if the Veteran's injury had been severe than he would have sought treatment for the left shoulder in service or been given a Purple Heart.  If an examiner renders a negative opinion based on the absence of treatment or complaints in service or since service, and 1) there is competent lay evidence of in service incurrence or continuity of symptomatology since service, and 2) the Board has found the lay evidence credible; then the opinion is based on an inaccurate factual premise because there is evidence of in-service complaints and/or post service complaints.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 4458, 460-61 (1993).

The Veteran also submitted a private medical opinion dated in October 2013, which noted that the Veteran reportedly injured his left shoulder falling off of a 15-foot wall while training some Salvadoran troops.  The physician also noted the buddy statement submitted in October 2012 from the Army medic noting he had treated the Veteran for shoulder pain after the injury.  The physician noted that the Veteran was treated for left shoulder pain in April and May 1988 and did not subsequently seek treatment again until 2003.  At that point he was found to have a SLAP tear in the left shoulder and degenerative changes in the rotator cuff tendon and the joint itself.  X-rays also demonstrated osteoarthritis of both shoulders.  The physician determined that from the available records, the Veteran had some type of serious injury to the left shoulder but that there was no indication that he had x-rays, special studies, or follow-up examinations at the time of injury.  The physician also noted that the Veteran did not seek treatment until 2003.  The physician determined that since the Veteran's initial injury appeared to have been severe, based upon the observations of the medic present at the scene, it was more likely than not that the injury at that time was significant and would have initiated the degenerative process that was seen today.  The physician noted that as for the delay in treatment, the symptoms might have been quite mild at first but gradually increased over the years to the point where the Veteran sought medical attention.  Therefore, the physician found that it was more likely than not that the Veteran did sustain a severe injury during his military service, which initiated the degenerative process since in the left shoulder today.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's left shoulder disability was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report the symptoms in his left shoulder he experienced at the time of his injury service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced these symptoms since his military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced left shoulder symptoms during service and has experienced these symptoms since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  His records are internally consistent as it is conceded that he engaged in combat in service; and he also submitted a statement from a medic who treated his left shoulder after the injury in service.  In this regard, the Board points out that the Veteran has consistently reported the symptoms experienced in service and since service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the conceded combat service, statements from the treating medic in service, and the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of his chronic condition.  

Regarding the medical evidence of record, as noted, the private medical opinion provided is more probative than the VA medical opinion, as the private opinion is based on the Veteran's accurate medical history, a review of the pertinent medical history, and includes a rationale that since the Veteran's left shoulder injury was noted to be so severe as noted by the treating medic, that it is at least as likely as not that his current left shoulder disability is related to the injury in service.    

In weighing the medical opinions of record, the conceded exposure to combat in service, the statements from the treating medic in service, and the statements from the Veteran regarding chronic symptomatology since service for many years, the Board finds that the evidence is relatively equally balanced in terms of whether he has a left shoulder disability related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for residuals of a left shoulder injury to include degenerative disease is warranted.


ORDER

Entitlement to service connection for residuals of a left shoulder injury to include degenerative disease is granted.


REMAND

As part of the Board's previous remand in November 2012, a medical examiner was asked to provide an opinion as to the etiology of the Veteran's deviated nasal septum.  The examiner was to accept for purposes of the examination that the Veteran's statements regarding the injury he suffered to his nose in service were to be accepted as true.  A VA examination was provided in February 2013; however, the examiner did not accept the Veteran's statements regarding his left shoulder injury in service as true; and instead seemed to question the Veteran's credibility by noting that if his injuries had been so severe, then he would have sought treatment in service or been given a Purple Heart.  The Board cannot rely on this opinion, as it is based on an inaccurate factual premise and has no probative value.  Therefore, another medical opinion is warranted.

With respect to the service connection claim for sleep apnea, the RO denied service connection for this disability in a February 2015 rating decision.  In March 2015, the Veteran's attorney submitted a notice of disagreement with regard to the February 2015 rating decision.  A statement of the case should be issued to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records identified by the Veteran that are relevant to his claims, pursuant to 38 C.F.R. § 3.159(e).
 
 2.  After obtaining all outstanding medical records, schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed deviated nasal septum disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history.

 The examiner should respond to the following:

 (a)  Please identify all disabilities associated with the nose.

 (b)  For each disability found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is it otherwise related to service, including to any in-service injury or disease?

The incurrence of the Veteran's reported nasal injuries during the insurgent attack in El Salvador on March 17, 1984 must be presumed due to his combat status. 

Additionally, the examiner shall accept the Veteran's claimed nasal injury on March 16, 1984, as credible for the purposes of the VA examinations. 

The examiner must consider the October 2012 statement from the treating medic who treated the Veteran after his nose injury in service.

The examiner(s) must also consider and discuss the Veteran's assertions of continuity of symptoms of his nose since service.

The examiner must reconcile any conflicting evidence or medical opinions with regards to the above.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim on appeal based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative must be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

4.  The RO should issue a statement of the case to the Veteran and his representative addressing its denial of service connection for sleep apnea.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


